DOMENGEAUX, Judge,
concurring.
I concur in the result reached but do not agree that under the LAMPCO arrangement, the obligations of the member cities are “potential general obligations.”
It is my opinion that this joint venture by the member cities would be legal and constitutional if the bonds would be payable *585solely from the revenues derived from the LAMPCO project. The contractual obligation of the cities to make the required payments from the revenues of its present utilities systems is violative of La.R.S. 33:1334(A) and (C).